PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/326660
Filing Date: 17 January 2017
Appellant(s): BSH Hausgerate GmbH



__________________
Braun, G. Brandon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2021 appealing from the Office action mailed 10/07/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims: 

                                                                                                                                                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-20, 27-29 & 37-38 under 35 U.S.C. 103 as being unpatentable over Neomar (PI0905300) in view of Bally (US 2009/0095278)
As Per Claim 19, Neomar discloses cooking device [abstract], comprising:
 a body [Fig. 1, #7];
 at least one functional element [Fig. 1, #3] positioned on the body [Fig. 1, #7], the functional element [Fig. 1, #3] being powered by electricity [abstract, Lines 4-5]; 
a panel [Fig. 1, #2; Page 5 ”…Preferably, the pivotable lid 2 is made of clear glass or polycarbonate…”] positioned on an outer section of the body [Fig. 1, #7]; and 
a first conductive strip [refer to annotated Fig. 1, #A; it is clearly shown in the figure that conductive strips run along the entire surface of the panel. conductive strip is interpreted as a first conductive strip to be the strip along the first edge etc.] starting at a first edge of the ceramic-based panel [refer to annotated Fig. 1, #I and continuing to a second edge of the ceramic-based panel [refer to annotated Fig. 1, #II] so as to transmit electricity to the functional element through the panel [abstract, Lines 3-6]; 
and a second conductive strip [refer to annotated Fig. 1, #II below] starting at the first edge of the panel [Fig. 1, #I below] and continuing to the second edge [refer to annotated Fig. 1, #II below] of the as to transmit electricity to the functional element through the panel [Page. 2  ;”… The electric conductors 5 may be arranged in any region of the pluggable cover 2 and in any position, provided that this arrangement does not may interfere with the operation of the cooker or similar. However, even a matter of product aesthetics (stove or the like), it is preferred that these electric conductors 5 have a disposition which brings a visual harmonization with the rest of the product. In this regard, in a preferred embodiment of the present invention these electric conductors 5 are disposed adjacent the edges of the pivotable cap 2…” as clearly shown below in the annotated drawing and as explicitly taught in the reference, the conductive strips are placed at the edge of the cover, much like applicant’s strips in disclosure];
 the second conductive strip [refer to annotated Fig. 1, #II below] being parallel to the first conductive strip [refer to annotated Fig. 1, #I below], wherein the ceramic-based panel has a third edge [refer to annotated Fig. 1, #III below] that extends from the first edge [refer to annotated Fig. 1, #I below] to the second edge [refer to annotated Fig. 1, #II below], and a fourth edge [refer to annotated Fig. 1, #IV below] that extends from the first edge [refer to annotated Fig. 1, #I below] to the second edge [refer to annotated Fig. 1, #II below], 
the first conductive strip [Fig. 1, #A below] is a first distance from the third edge [refer to annotated Fig. 1, #IV; below; Page 2, “…The electric conductors 5 may be arranged in any region of the pluggable cover 2 and in any position, provided that this arrangement does not may interfere with the operation of the cooker or similar. However, even a matter of product aesthetics (stove or the like), it is preferred that these electric conductors 5 have a disposition which brings a visual harmonization with the rest of the product. In this regard, in a preferred embodiment of the present invention these electric conductors 5 are disposed adjacent the edges of the pivotable cap 2. …”; as clearly shown below and as explicitly taught in the reference, the conductive strips are placed at the edge, much like applicant’s strips in disclosure.] and a third distance [Fig. 1, #C below] from the fourth edge [Fig. 1, #III],
 the second conductive strip [refer to annotated Fig. 1, #B below] is a second distance from the fourth edge [Fig. 1, #III below ; Page 4, “…The lighting device 3 is used to electrical conductors 5 and arranged together with the pivotal cover 2. As for this characteristic, there are at least three devices for the ilurninagao device. A first possibility and the device layout of the lighting device near the edge of the pivotal cover 2. …”; the reference clearly discloses that the conductive strips are places near the edge, being that there is clearance between the strip and the edge at which the strip lies, being a first and second distance] and a fourth distance [Fig. 1, #C below] from the third edge [Fig. 1, #IV below]. 

    PNG
    media_image2.png
    574
    824
    media_image2.png
    Greyscale

Neomar does not explicitly disclose the first conductive is a first distance from the third edge; 
the second conductive strip is a second distance from the fourth edge; and 
 the first distance is less than the third,
the second distance is less than the fourth; and 
the first distance, the second distance, the third distance and the fourth distance is greater than zero. 
However, Neomar explicitly discloses that the conductive strips can be placed in any distance in any region along the panel. [Page. 3; “…The electric conductors 5 may be arranged in any region of the pluggable cover 2 and in any position, provided that this arrangement does not may interfere with the operation of the cooker or similar….” (refer to Figures 3 & 7 below to show examples of different such arrangements]

    PNG
    media_image3.png
    447
    453
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    598
    619
    media_image4.png
    Greyscale

Neomar further discloses the benefits of arranging said conductive strips that by providing the electric conductors (5) on any position in any region of said panel, that it brings “visual harmonization” adjacent to the edges. [Page 3; “…However, even a matter of product aesthetics (stove or the like), it is preferred that these electric conductors 5 have a disposition which brings a visual harmonization with the rest of the product. In this regard, in a preferred embodiment of the present invention these electric conductors 5 are disposed adjacent the edges of the pivotable cap 2, i.e., these electric conductors 5 comprise the surface of the pivotable cap 2, as can be seen in Figures 1 and 7….”], much like the Applicant has purposed the exact benefit for the spacing of the conductive strips [Par. 5; “…The object of the present invention is to provide an electrical transmission element which provides electrically safe electrical transmission and also which preserves the aesthetic appearance of the cooking device, without the need for additional elements like a cable and a carrier profile which provides cable safety…..”] 
Therefore, it would have been obvious to one with ordinary skill in the art to rearrange the conductive strips as taught by Neomar to have the first conductive being first distance from the third edge, the second conductive strip is a second distance from the fourth edge and the first distance is less than the third, the second distance is less than the fourth and the first distance, the second distance, the third distance and the fourth distance is greater than zero to preserve the aesthetic appearance of the cooking device. [Page 3; “…However, even a matter of product aesthetics (stove or the like), it is preferred that these electric conductors 5 have a disposition which brings a visual harmonization with the rest of the product. In this regard, in a preferred embodiment of the present invention these electric conductors 5 are disposed adjacent the edges of the pivotable cap 2, i.e., these electric conductors 5 comprise the surface of the pivotable cap 2, as can be seen in Figures 1 and 7….”] as further supported by MPEP 2144.04 (VI) “…In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the 
Neomar does not disclose a ceramic-based panel. 
Bally, much like Neomar, pertains to a cooking appliance. 
Bally discloses a ceramic-based panel. [Fig. 1, #19; Par, 34 “…are covered by a glass ceramic panel 19…”] 
Therefore, it would have been obvious to modify the panel as taught by Neomar in view of the panel as taught by Bally to further include a ceramic-based panel to properly facilitate heating through the panel. 
As Per Claim 20, Neomar discloses wherein the first conductive strip is only electrically positively or negatively charged. [Fig. 1, #A;  it is inherent that in order to complete the circuit as shown, one of the conductive strips would have to be either positively or negatively charged]

    PNG
    media_image2.png
    574
    824
    media_image2.png
    Greyscale

As Per Claim 27, Neomar discloses a decorative layer applied upon the first conductive strip.  [Fig. 1, #A below; the examiner is interpreting the outer most area of the strip, that is the outer surface being visible, as being a “decorative layer”] 

    PNG
    media_image2.png
    574
    824
    media_image2.png
    Greyscale

As Per Claim 28, Neomar discloses the functional element [Fig. 1, #3] is an illumination element [Par. 9; “…The electric conductors 5 have the function of connecting the electric power supply to the lighting devices 3...”  
As Per Claim 29, Neomar discloses a triggering element configured to turn on/off a power transmitted to the first conductive strip.  [Page 8; “…the lighting device 3 can be switched on automatically by means of a light sensor present in any suitable region of the household electrode. In this case, according to the lightness of the environment, the lighting devices 3 will be switched on, which can be done by means of a specific electronic circuit for this purpose or by means of a specific routine loaded on a microcontroller that already controls. one or more appliance-related operations. A second means of switching on the lighting device 3 may be by means of an electromechanical switch. This 
As Per Claim 37, Neomar discloses wherein the first edge [Fig. 1, #I] and the third edge [Fig. 1, #III] are perpendicular [Fig. 1, #I & #III below], and the second edge [Fig. 1, #II] and the fourth edge [Fig. 1, #IV] are perpendicular.  [refer to annotated Fig. 1, #II & #IV]

    PNG
    media_image2.png
    574
    824
    media_image2.png
    Greyscale


As Per Claim 38, Neomar discloses wherein the first edge [Fig. 1, #I below] is parallel to the second edge.  [Fig. 1, #II below]

    PNG
    media_image2.png
    574
    824
    media_image2.png
    Greyscale


As Per Claim 40, Neomar discloses wherein the first distance and second distances are equal [Page 4, “…The lighting device 3 is used to electrical conductors 5 and arranged together with the pivotal cover 2. As for this characteristic, there are at least three devices for the ilurninagao device. A first possibility and the device layout of the lighting device near the edge of the pivotal cover 2. …”; the reference clearly discloses that the conductive strips are places near the edge, being that there is clearance between the strip and the edge at which the strip lies, being a first and second distance being the “near” distance, hence being equal to each other as being the predetermined clearance from the edge],
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neomar (PI0905300) in view of Bally (US 2009/0095278) in further view of Ursem (US 2015/0107456)
As Per Claim 21, Neomar does not disclose the first conductive strip is positively charged and the second conductive strip is negatively charged.

Ursem discloses the first conductive strip being positively charged and the second conductive strip being negatively charged. [Par. 55, Lines 3-5] 
Ursem discloses the benefits of a positively and negatively charge conductive strip in that it creates an electric field between the conducting strips [Par. 52, Lines 1-4]  in order to supply power/operate the apparatus. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of conductive strips as taught by Neomar in view of the teachings of the conductive strips as taught by Ursem to further include the first conductive strip being positively charged and the second conductive strip being negatively charged to create an electric field between the conducting strips [Par. 52, Lines 1-4]  in order to supply power/operate the apparatus.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neomar (PI0905300) in view of Bally (US 2009/0095278) in further view of Sidewell (US 5702179) 
As Per Claim 22, Neomar discloses all limitations of the invention except the conductive strips are supplied with a voltage value between 0 and 60 volts.
Sidewell, much like Neomar, a discharge lamp that utilizes a conductor in the shape of a metal conductive lamp. [abstract] 
	Sidewell discloses the conductive strips are supplied with a voltage value between 0 and 60 volts.  [Col. 9, Lines 18-20] 

	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of applying voltage to the conductor strip as taught by Neomar in view of the value of voltage applied to the conductor strip as taught by Sidewell to further include the conductive strips are supplied with a voltage value between 0 and 60 volts to provides effective heating of the lamp (functional element). [Col. 9, Lines 26-29] 

Claim(s) 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neomar (PI0905300) in view of Bally (US 2009/0095278) in further view of Deaton (US 3636309) 
As Per Claim 23, Neomar discloses all limitations of the invention except an electronic card connected to the first conductive strip so as to transmit electrical current to the first conductive strip and converting the electrical current from AC to DC.
	Deaton, much like Neomar, pertains to a protective circuit arrangement for an infrared radiant-type cooking assembly. [abstract]  
	Deaton discloses an electronic card connected to the at least one conductive strip so as to transmit electrical current to the at least one conductive strip and converting the electrical current from AC to DC. [Col. 8, Lines 59-65; the reference discloses AC switching means comprising a rectifier, which is well known in the art to convert alternating current to direct current. (https://en.wikipedia.org/wiki/Rectifier)] 

	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a kitchen stove with a conductive strip as taught by Neomar to further include discloses an electronic card connected to the at least one conductive strip so as to transmit electrical current to the at least one conductive strip and converting the electrical current from AC to DC to control the supply of current to the conductive strip. [Col. 7, Lines 11-15]
As Per Claim 24, Neomar discloses all limitations of the invention except the conductive strips are supplies with a DC current. 
	Deaton, much like Neomar, pertains to a protective circuit arrangement for an infrared radiant-type cooking assembly. [abstract]  
	Deaton discloses the conductive strip are supplies with a DC current. [Col. 8, Lines 59-65; the reference discloses AC switching means, which is connected to the conducting strips, comprises a rectifier, which is well known in the art to convert alternating current to direct current. (https://en.wikipedia.org/wiki/Rectifier) Therefore, it is inherent that direct current would be supplied to the conductive strips]
	Deaton discloses the benefits of supplying DC current to the conductive strip in that it controls the supply of current given to the conductive strip. [Col. 7, Lines 11-15] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of supplying current to the conductive strip as taught by Neomar in further view of supplying DC current to the conductive strip as taught by Deaton to 
	As Per Claim 25, Neomar discloses all limitations of the invention except the first conductive strip is made of metal material comprising Ag ion.
	Deaton, much like Neomar, pertains to a protective circuit arrangement for an infrared radiant-type cooking assembly. [abstract]  
	Deaton discloses the at least one conductive strip is made of metal material comprising Ag ion. [Col. 5, Lines 47-50] 
	Deaton discloses the benefits of having the conductive strip made of material comprising an Ag ion in that it is suitable conductive material. [Col. 5, Lines 54-56] Furthermore, the reference explicitly discloses that the use of silver is well knows to those skilled in the art. [Col. 5, Lines 54-56]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a conductive strip as taught by Neomar in view of the conductive strip as taught by Deaton to further include the at least one conductive strip is made of metal material comprising Ag ion as silver is a well-known in the art to be a suitable conductive material. [Col. 5, Lines 54-56]
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Neomar (PI0905300) in view of Bally (US 2009/0095278) in further view of Olson (US 3317876)
As Per Claim 26, Neomar discloses all limitations of the invention except an insulator layer applied on the first conductive strip and configured to be resistant to abrasion.  
Olson, much like Neomar pertains to electrically insulated copper strip conductors. [Col. 1, Lines 8-10] 

	Olson discloses the benefits of an insulator layer applied to the at least one conductive strip to ensure that the conductive strips are not scrapped off during handling. [Col. 1, Lines 30-33]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a conductive strip as taught by Neomar in further view of the conductive strip as taught by Olson to further include an insulator layer applied on the at least one conductive strip and configured to be resistant to abrasion to ensure that the conductive strips are not scrapped off during handling. [Col. 1, Lines 30-33]


                                                                                                                                                                                   
 (2) Response to Arguments
This is in response to the brief on appeal filed 10/26/2021.
With Regards to claim(s) 1, Appellant asserts that neither Neomar nor Bally teaches or suggests “a first conductive strip starting at a first edge of the ceramic-based panel and continuing to a second edge of the ceramic based panel”, “a second conductive strip starting at the first edge of the ceramic-based panel and continuing to the second edge of the ceramic based panel”, wherein “the first conductive strip is a first distance from the third edge and third distance from the fourth edge, the second conductive strip is a second distance from the fourth edge and a fourth distance from the first edge, the first distance is less 
Appellant submits that none of the figures of Nemoar show electrical conductors 5 “a first conductive strip starting at a first edge of the ceramic-based panel and continuing to a second edge of the ceramic based panel” and “the first conductive strip is a first distance from the third edge and third distance from the fourth edge” and that Neomar does not discuss distances from edges, as while Figure 3 of Neomar may “show a portion” of first conductive strip starting at a first edge of the ceramic-based panel, and continuing to a second edge of the ceramic based panel, Figure 7 does not show electrical conductors 5 distances from an edge of pivotable cover 2. 
The examiner respectfully disagrees. The reference explicitly discloses “….these electrical conductors 5 are disposed adjacent the edges of the pivotable cap 2…” [Page 3] as well as also explicitly stating that “…the electrical conductors 5 may be arranged in any region of the pluggable cover 2 and in any position….” [Page 3]. That is, the reference explicitly states that not only are the conductors placed adjacent (i.e. close or near https://www.merriam-webster.com/dictionary/adjacent ), in which by being placed near the edges, there is a clearance between the strips and the edge, but also the reference explicitly states that the conductors (5) can be placed anywhere on the panel (2). As clearly shown in the figure, reproduced below, a first conductive strip (A) is placed at (the examiner would like to point that the word at on a first edged, but near, much like how reference states that the conductive strips are placed adjacent to the edges, as at is defined as being near ( https://www.merriam-webster.com/dictionary/at ) a first edge continuing to (having proximity to said edge; https://www.merriam-webster.com/dictionary/to ) a second edge, and that in view of the direct teachings of the reference, the modification of having a distance from the edge (although implicit), is directly taught in the reference, for the same benefit as the instant application to maintain “visual harmonization” (Page. 3)

    PNG
    media_image5.png
    414
    543
    media_image5.png
    Greyscale

Moreover, the conductive strips can be placed anywhere as long as the arrangement does not interfere with the operation of the stove “…The electrical conductors 5 can be disposed in any region of the cap 2 and pivotable in any 
That is, according to the teachings of the reference, the conductive strips are not limited to being in any position and it is well within the teachings of the prior art to arrange the conductive strips with clearances from the edge and operational structures of the stove, as provided in the annotated Figure below, and that the proximal language of “at” and “to” lend itself to such reasonable interpretation.

    PNG
    media_image6.png
    271
    315
    media_image6.png
    Greyscale

The appellant argues that the motivation to combine to have “visual harmonization” is “general in nature and does not suggest location conductive strips in accordance with the features of claim 19”. 
The reference explicitly discloses “…However, even a matter of a product aesthetics (stove or the like), it is preferred that these electrical conductors have a disposition which brings a visual harmonization with the rest of the product. In this regard, in a preferred embodiment of the present invention these electrical conductors are disposed adjacent the edges the pivotable cap 2…” [Page 2]. That is, the reference does not describe the benefit in general terms, but directly associates the conductive strips being adjacent to the edges to have the benefit of visual harmonization.  
Moreover, Appellant asserts that the portion of Neomar cited does not say anything about any distance being equal to another distance. The examiner pointed out in the claim that the reference explicitly states that the conductive strips are being placed near the edge, and that said near the edge (clearance from the edges) is equal to each other, in view of the already modified reference of the independent claim to include that the conductive strips can be placed anywhere on the panel, that is having the same clearance from the edges from each other to maintain said benefit of visual harmonization, and as shown in Figures 1 & 3 of Neomar, the strips are equidistant from the edges. 

    PNG
    media_image5.png
    414
    543
    media_image5.png
    Greyscale


    PNG
    media_image7.png
    377
    428
    media_image7.png
    Greyscale


Respectfully submitted,
/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761    
Conferees:

/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.